Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted petitioner’s motion to renew, vacated its prior order dismissing the petition and reinstated the 1993 petition. The court properly concluded that, because the 1994 amendments to RPTL 702 and 704 clarified that filing marks the commencement a special proceeding {see, Matter of Spodek v New York State Commr. of Taxation & Fin., 85 NY2d 760, 765), the 1993 proceeding was timely commenced. (Appeal from Order of Supreme Court, Erie County, Glownia, J.—Renewal.) Present—Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.